Citation Nr: 1526584	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  14-02 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an effective date prior to October 15, 2012 for the grant of entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel






INTRODUCTION

The Veteran served on active duty from September 1967 to July 1969.  Service in the Republic of Vietnam is indicated by the record.  The Veteran is the recipient of the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  The Veteran filed a formal claim of entitlement to a TDIU on January 7, 2012.

2.  Service connection for diabetes mellitus and for peripheral neuropathy of both upper and lower extremities was granted in December 27, 2011, resulting in a combined disability rating of 60 percent effective August 12, 2010; at that time, the matter of entitlement to a TDIU was informally raised.

3.  Prior to October 15, 2012, the Veteran was not incapable of obtaining or maintaining substantially gainful employment due to service-connected disability.


CONCLUSION OF LAW

The criteria for an effective date prior to October 15, 2012, for the grant of TDIU have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400(o) (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

 Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.

This earlier effective date claim arises from the Veteran's timely disagreement with the effective date assigned following an award of TDIU.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In any event, in March 2012 and November 2012, the Veteran was issued notice pertaining to his claim for an earlier effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

The Board also finds that VA has complied with all assistance provisions of the VCAA.  The evidence of record contains the Veteran's submissions pertaining to his claim of TDIU relevant to the claim for an earlier effective date.  There is no indication of relevant, outstanding records that would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue of entitlement to an earlier effective date.

II. Analysis

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

According to 38 C.F.R. § 3.400(o)(2), the effective date of an increase in compensation is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date; otherwise, the date of receipt of the claim.  See 38 C.F.R. § 3.400(o)(2) (2014).

The Court and VA's General Counsel have interpreted the laws and regulations pertaining to the effective date for an increase as follows:  if the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of the claim.  If the increase occurred after the date of the claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16 (2014).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340(a)(1), 4.15 (2014).

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  See 38 C.F.R. § 4.16(a) (2014).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321 (2014).

In this matter, the Veteran was awarded TDIU, effective October 15, 2012, which is the date the RO determined it to be factually ascertainable that an increase in his disability had occurred.  The Veteran asserts that he is entitled to an earlier effective date.

Based upon a complete review of the evidence, and for reasons and bases expressed immediately below, the Board finds that an earlier effective date is not warranted.

The Veteran initially filed original claims of entitlement to service connection for diabetes mellitus, type II, and peripheral neuropathy of the upper and lower extremities in August 2010.  In June 2011, he filed a supplemental claim of entitlement to service connection for chronic kidney disease and hypertension.

The Veteran was afforded a VA examination in November 2011, which determined that there was "no functional impact of diabetes or its complications upon" his ability to work.  In addition, the examiner reported that the Veteran's diagnosed hypertension, diabetic nephropathy, and peripheral neuropathy of the bilateral hands and feet had no functional impact on his ability to work.

A December 2011 rating decision granted the Veteran's claims of entitlement to service connection for diabetic neuropathy, diabetes mellitus, type II, peripheral neuropathy of the bilateral upper extremities, and peripheral neuropathy of the bilateral lower extremities.  The decision also denied service connection for hypertension and a left knee disability.  In addition, the December 2011 rating decision noted that a claim for TDIU had been "considered but not prosecuted," and the VA examination "states there is no functional impact of diabetes or complications upon ability to work and Veteran is no longer working due to retirement."  The effective date of the grant of service connection for diabetes mellitus and the peripheral neuropathy of the extremities was August 12, 2010, with a combined disability rating of 60 percent.  The effective date of the award of diabetic neuropathy was June 2, 2011.  Service connection was not in effect for any disability prior to August 12, 2010.

The Board notes that the diabetes and its complications, as they arose from a common etiology, are considered as a single disability for the purposes of 38 C.F.R. § 4.16(a)(2).  Given that service connection was not in effect for any non-diabetic disorder as of August 12, 2010, the Veteran thus had only a single disability that was rated at least 60 percent disabling, and consequently met the minimum schedular requirements for a TDIU.  Consequently, an informal claim for a TDIU was raised once service connection was granted.  See generally, Rice v. Shinseki, 22 Vet. App. 447 (2009).

In January 2012, the Veteran filed a formal claim seeking entitlement to a TDIU.  He was granted TDIU in a December 2012 rating decision; TDIU was awarded effective October 15, 2012, the date of an October 2012 VA examination.

Although an informal claim for TDIU was raised as of August 12, 2010, the proper effective date is the later of the date of claim or the date entitlement arose.  In this case, the Veteran reports that he last worked on December 2, 2008 as an accountant; his employer reported that he could not "provide reasons for termination due to company policy."

The Veteran was afforded a VA examination in October 2012 at which time the examiner determined the following: 

The Veteran's quad. neuropathy has worsened with decreased grip strength bilaterally and increased symptoms at the fingers and hands; he's had worsening symptoms at the feet and lower extremities and sleep interruption worsening as well now getting only 4.5 to 5 hours nightly . . . Overall, his strength and endurance factors coupled with his worsening renal function in my opinion render him less likely as not able to perform physical requirements so as to be able to engage even in sedentary significant gainful activity.  His ability to stand and walk has diminished, i.e., less than 30 minutes.


As compared to the December 2011 VA examination, the October 2012 examination shows that the Veteran's diabetic complications had worsened, as opposed to there being a mere difference of opinion between examiners as to the severity of the condition.  The evidence as a whole shows that prior to the October 2012 examination, the Veteran's service-connected disorders did not impact on his employability.

Accordingly, from October 15, 2012, the evidence demonstrates that the Veteran was unable to secure or follow gainful employment, such as to warrant a TDIU.  However, prior to that date, there is no evidence to support a finding that the Veteran was rendered unable to secure or follow substantially gainful employment due to his service-connected disabilities.

The Board finds that October 15, 2012, is the proper date that entitlement arose, as it is the date that the Veteran became unable to secure or follow a substantially gainful occupation as a result of a service-connected disability.  In particular, the VA examination on October 15, 2012, reflects increased peripheral neuropathy symptomatology that warranted an assignment of a TDIU.  Critically, the evidence does not conclusively show that the Veteran was unable to secure or follow gainful employment until the October 2012 VA examination.  The effective date of October 15, 2012, is thus appropriate.

To the extent that the Veteran is contending that his service-connected symptomatology warranted an assignment of TDIU from the date he stopped working in December 2008, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990).

Based on the foregoing, the Board concludes that an effective date earlier than October 15, 2012, for the award of a TDIU is not warranted.  As the preponderance of the evidence is against the claim for an earlier effective date for a TDIU, the reasonable doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b) (West 2014).



ORDER

Entitlement to an effective date prior to October 15, 2012 for the grant of entitlement to a TDIU is denied.



____________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


